Citation Nr: 0719330	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the feet, including as secondary to herbicide 
exposure.

4.  Whether the veteran's income is excessive for, and a bar 
to, nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to December 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision and an April 2004 determination by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The matters of entitlement to service connection for 
arthritis and peripheral neuropathy of the feet, both to 
include as secondary to herbicide exposure, are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required. 


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year, and any current 
hearing loss disability is not shown to be related to an 
event, injury, or disease in service.  

2.  The veteran's countable income exceeded the applicable 
maximum annual pension rate (MAPR) throughout the time period 
in question.






CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  Because the veteran's countable income exceeded income 
limitations for each year, the veteran was not entitled to 
receive nonservice-connected pension benefits during the time 
period in question.  38 U.S.C.A. §§ 501, 1521, 1522 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in  substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100,  5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102,  3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the matters  being addressed.

Upon receipt of a complete or substantially complete  
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is  
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  Proper VCAA notice must inform the claimant of  
any information and evidence not of record (1) that is  
necessary to substantiate the claim; (2) that VA will seek to  
provide; (3) that the claimant is expected to provide; and  
(4) must ask the claimant to provide any evidence in his or  
her possession that pertains to the claim.  38 C.F.R. §  
3.159(b)(1).  VCAA notice should be provided to a claimant  
before the initial unfavorable agency of original  
jurisdiction decision on a claim.  Pelegrini v. Principi, 18  
Vet. App. 112 (2004).

Regarding the issues decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claims.  A January 2005 letter from the RO 
explained what the evidence needed to show to substantiate 
the claims.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was also advised to submit any pertinent 
evidence in his possession.  He has had ample opportunity to 
respond and supplement the record.  While he was not advised 
of the criteria governing disability ratings/effective dates 
of awards, he is not prejudiced here by lack of such notice 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  This is because the Board concludes below that the 
preponderance of the evidence is against the claims of 
service connection for hearing loss and nonservice-connected 
pension; therefore, any questions as to a rating or effective 
date to be assigned are moot.

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter.  Thereafter, the claims were readjudicated.  
See April 2006 Supplemental Statement of the Case (SSOC).  He 
was advised of the bases for the denials of service 
connection for hearing loss and nonservice-connected pension, 
and has had ample opportunity to respond and participate in 
the adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  

Regarding VA's duty to assist, the veteran's pertinent 
treatment records have been secured.  The RO arranged for a 
VA audiological examination.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

II.  Service Connection for Hearing Loss

Service personnel records note that the veteran's 
occupational specialty was motor vehicle operator.  His 
service medical records are silent for complaints or findings 
related to hearing loss.  A November 1967 separation 
examination report notes that the veteran had 15/15 whispered 
voice hearing bilaterally.

A June 2000 VA audiometric assessment consultation report 
notes that the veteran reported a significant history of 
noise exposure in combat in Vietnam and while employed as a 
carpenter.  On authorized audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
80
100
LEFT
15
25
60
80
105

Hearing aids were recommended.

In August 2003, the veteran submitted a claim seeking service 
connection for hearing loss.  He essentially stated that he 
was exposed to acoustic trauma from constant equipment noise, 
gunfire, airplanes and helicopters while not wearing ear 
protection during his military service.

On VA audiological evaluation in July 2004, the veteran 
reported a history of noise exposure from heavy equipment, 
trucks, explosives and machine guns during service.  For 35 
years following service, he was exposed to noise as a 
construction worker.  He also reported recreational noise 
exposure from hunting, and using chainsaws and power tools.  
On authorized audiological evaluation, pure tone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
55
75
100
LEFT
15
35
60
75
100

Speech audiometry revealed speech recognition ability of 82 
percent for the right ear and 94 percent for the left ear.  
The examiner noted that the veteran reported less than two 
years of exposure to noise in the military and more than 35 
years of post-service noise exposure.  She opined that the 
veteran's current hearing loss is "less likely as not caused 
by or a result of his military noise exposure and more likely 
than not representative of his post military exposure."

In a statement received in February 2005, J. Como, M.D., 
stated that he had known the veteran for close to a year, and 
noted that the veteran suffers from bilateral hearing loss.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws  
administered by VA, impaired hearing will  
be considered to be a disability when the  
auditory threshold in any of the  
frequencies 500, 1000, 2000, 3000, 4000  
Hertz is 40 decibels or greater; or when  
the auditory thresholds for at least  
three of the frequencies 500, 1000, 2000,  
3000, or 4000 Hertz are 26 decibels or  
greater; or when speech recognition  
scores using the Maryland CNC Test are  
less than 94 percent.  See 38 C.F.R. §  
3.385.

It is not in dispute that the veteran was likely exposed to 
acoustic trauma during his military service during the 
Vietnam Era.  However, his service medical records do not 
show that he ever complained of problems hearing during 
service.  No evidence of hearing loss disability was reported 
at any time during service.  Furthermore, there is no 
postservice evidence of hearing loss complaints in the year 
following the veteran's discharge.  The first post-service 
evidence of hearing loss disability is a June 2000 VA 
audiological assessment.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 [for 
sensorineural hearing loss as organic disease of the nervous 
system] do not apply.]

The veteran has bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385; however, no health care professional 
has suggested that such disability may be related to his 
service.  In fact, the July 2004 VA examiner attributed the 
veteran's current hearing loss to his postservice noise 
exposure.  The Board also finds that the more than 32 year 
interval between service and the earliest clinical 
documentation of the current hearing loss is, of itself, a 
factor for consideration against a finding that the current 
disability might be service-related.

The only evidence of a nexus between the veteran's current 
hearing loss disability and his military service is in his 
own statements.  This is not competent evidence because as 
the veteran, as a layperson, is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence of a nexus between the veteran's 
hearing loss disability and his active service, to include 
noise trauma therein, the preponderance of the evidence is 
against this claim, and service connection for hearing loss 
disability must be denied.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 

III.  Nonservice Connection Pension Benefits

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
(improved) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  Basic entitlement to such pension exists 
if, among other things, the veteran's income is not in excess 
of the MAPR specified in 38 C.F.R. § 3.23 as changed 
periodically and reported in the Federal Register.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23. The 
maximum rates for improved pension shall be reduced by the 
amount of the countable annual income of the veteran. 38 
C.F.R. § 3.23(b).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272, nor is the income of a spouse.  Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid. 38 C.F.R. § 3.272(g)(1)(iii).  

Effective December 1, 2002, the MAPR for a veteran with no 
dependents was $9,690.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0102.htm).

The MAPR as of December 1, 2003 for a veteran with no 
dependents was $9,894.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0103.htm).

The MAPR as of December 1, 2004 for a veteran with no 
dependents was $10,162.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).

The MAPR as of December 1, 2005 for a veteran with no 
dependents was $10,579.  See 38 C.F.R. § 3.23 (a)(1)); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0105.htm).
The MAPR as of December 1, 2006 for a veteran with no 
dependents is $10,929.  See 38 C.F.R. § 3.23 (a)(1)); M21-1, 
Part I, Appendix B.

The veteran is seeking an award of nonservice-connected 
pension benefits, which have been denied due to excessive 
annual income.  

In his claim received by the RO in August 2003, the veteran 
reported that he had no spouse and no dependent children.  He 
reported receiving $370 per month, or $4440 annually, in 
retirement benefits.  He reported "?" for Social Security 
benefits.  Additional evidence of record shows that the 
veteran received $12,228 in annual Social Security benefits 
effective August 2003, and $12,480 effective December 2003.  
He has not submitted any evidence regarding medical expenses 
or any other expenses he believes should be deducted from his 
reported income.  Nor has he otherwise indicated that his 
income has in any way decreased from that initially reported.  
In addition, he did not respond to an April 2004 request for 
income information.

As noted above, the MAPR for the period of time in question 
ranges from $9,690 to $10,929.  Regardless of which figure is 
used, the veteran had income in excess of the MAPR for 
calendar years beginning in 2002 to the present.  His annual 
Social Security income, alone, exceeded the MAPR for each 
calendar year in question.  As he additionally reported he 
receives $4440 annually in retirement benefits, his countable 
annual income is [has been] well in excess of the published 
limitations for each year in question.  Because the law is 
dispositive in this case, the claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for bilateral hearing loss is denied.

The appeal to establish that the veteran's income was not a 
bar to his receipt of VA nonservice-connected pension 
benefits is denied..
REMAND

The veteran contends that he has arthritis and peripheral 
neuropathy of the feet due to his exposure to Agent Orange 
during his military service.  Specifically, he maintains that 
during his military service, he handled containers that 
contained Agent Orange and other herbicides, some of which 
were damaged and leaking, when he served in Kedena, Sukeran, 
Naha and White Beach.  The Board notes that there are no 
service personnel records in the claims file.  Furthermore, 
there is no evidence of record indicating that the 
appropriate development was undertaken in order to determine 
whether the veteran was exposed to herbicides during his 
military service.

Finally, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for any award of 
compensation.  The RO will have the opportunity to cure these 
notice deficiencies on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should inform the veteran of 
the type of information required to 
verify his claimed exposure to "Agent 
Orange" or other chemical substances 
during active service.  Specifically, the 
veteran should be informed that examples 
of evidence that would be sufficient to 
substantiate the claimed exposure may 
include, but is not limited to: buddy 
statements, service department records, 
deck logs, or any information that VA 
might require.

The RO should also provide the veteran 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant. If such 
attempt is unsuccessful, the appellant 
and his representative should be so 
notified, and requested to provide the 
outstanding evidence.

3.  The RO should secure and associate 
with the record the veteran's complete 
service personnel file.  If such records 
are unavailable because they have been 
irretrievably lost or destroyed, it 
should be so certified for the record. 

4.  If necessary, the RO should prepare a 
summary of all of the veteran's 
allegations of in-service chemical 
exposure, and seek corroboration of the 
exposure from appropriate sources.  

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


